Citation Nr: 1221990	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  08-37 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for service-connected left S1 radiculopathy, evaluated as 20 percent disabling from February 22, 2008 to February 23, 2012, and as 60 percent disabling from February 24, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel





INTRODUCTION

The Veteran had active service from April 1959 to September 1959, from October 1961 to August 1962, and from September 1990 to April 1991.  This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which in pertinent part increased the rating for the service-connected left S1 radiculopathy to from 10 percent to 20 percent disabling, effective February 22, 2008.  

In October 2012, the Board remanded the Veteran's increased rating claim to accord him an opportunity to be scheduled for a VA examination to determine the current extent and severity of his service-connected left S1 radiculopathy.  The requested examination was conducted in February 2012.  In April 2012, the Appeals Management Center issued a decision wherein it increased the Veteran's rating for his service-connected left S1 radiculopathy to from 20 percent to 60 percent disabling, effective February 24, 2012.  Because less than the maximum available benefit for a schedular rating was awarded and because the increase was not granted for the entire claim period, the case was returned to the Board.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

In May 2012, prior to the issuance of a decision, the Board received a statement in which the Veteran expressed his desire to withdraw from appellate review his appeal as to the issue of entitlement to an increased rating for his service-connected left S1 radiculopathy.  

CONCLUSION OF LAW

The Veteran's appeal as to the issue of entitlement to an increased rating for his service-connected left S1 radiculopathy has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In correspondence received in May 2012, the Veteran expressed his desire to withdraw his appeal of the issue of entitlement to an increased rating for his left S1 radiculopathy, stating that he was satisfied with the recent decision concerning the evaluation of that disability.  As the Veteran has expressed his desire to withdraw his appeal before the Board, there is effectively no longer any remaining allegation of error of fact or law concerning this issue.  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.  


ORDER

The appeal of the issue of entitlement to an increased rating for the service-connected left S1 radiculopathy is dismissed.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


